Citation Nr: 0524519	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  96-03 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for an innocently 
acquired psychiatric disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Veteran represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from September 1966 to 
April 1967.  

This case initially came to the Board of Veterans' Appeals 
from an August 1994 rating decision of the RO.  

The Board remanded this case to the RO in May 1997 and in 
July 2000 for further development of the evidence and other 
action.  

In June 2005, the Board sought an expert medical opinion 
regarding the issue on appeal.  

In July 2005, pursuant to receipt of the requested opinion, 
the Board sent the veteran a letter apprising him that he had 
60 days in which to submit additional evidence and argument.  
See 38 C.F.R. § 20.903.  

That month, well before the expiration of the 60-day period, 
the veteran's representative submitted an Appellant's Brief 
in Response to Medical Expert Opinion.  

The brief does not reflect that the veteran desires the 
remainder of the 60-day period in which to submit evidence.  
The Board therefore concludes that the matters on appeal may 
now be decided.  

In any event, in light of the favorable decision herein, the 
Board need not seek any additional evidence.  See e.g. Soyini 
v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  


FINDINGS OF FACT

1.  The currently demonstrated recurrent major depression is 
shown as likely as not to have been initially manifested 
during the veteran's period of active service.  

2.  The veteran is not shown to be suffering from PTSD that 
stems from his active duty service.  


CONCLUSIONS OF LAW

1.  The veteran's disability manifested by recurrent major 
depression is due to disease that was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 
C.F.R. § 3.303 (2004).  

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under VCAA with respect 
to the issue of service connection for an acquired 
psychiatric disorder (other than PTSD).  See Public Law No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  

The Board notes that service connection for PTSD is denied, 
as explained below.  However, as service connection for two 
psychiatric disorders would result in no additional 
compensation to the veteran, a lack of detailed analysis of 
VCAA compliance regarding the issue of service connection for 
PTSD would be superfluous and need not be undertaken.  See 
Soyini, supra..

In light of the favorable action taken hereinbelow, the Board 
finds that further discussion of VCAA is not required.  Any 
defect in this regard must be considered to harmless.  


Factual Background 

The veteran contends that he suffers from an acquired 
psychiatric disorder due to events experienced in service, to 
include observing the unloading and storage of a large number 
of coffins and handling toxic chemicals.  He also reported 
being subject to sexual abuse on two separate occasions while 
in service.  

The veteran's service personnel records denote that he served 
as a transport helper and an apprentice air passenger 
specialist while stationed at Dover Air Force Base.  

The medical examination performed in connection with the 
veteran's enlistment in June 1966 indicated that he was 
normal from a psychiatric standpoint.  He reported being in 
"excellent health."  He indicated, moreover, that he had 
not had any nervous trouble of any sort.  

In March 1967, during service, the veteran was seen with 
complaints that he could not adjust to military life and 
would undoubtedly go AWOL and return home if not discharged.  
He indicated that he could not stand to be around people and 
so many bosses.  

The veteran reported becoming very confused many times, 
hearing voices telling him to 'get out' and 'leave' and 'go 
home.'  It was reported that he had always had the need to be 
alone and had been a withdrawn person all of his life.  He 
further asserted that he had developed an "absolute 
emotional block" beginning on arrival at Lackland Air Force 
Base.  

In March 1967, the veteran was found to have a character and 
behavior disorder "best described as emotionally unstable 
personality, chronic, severe, manifested by emotional 
lability (with strong aggressive component), impulsivity, 
impaired frustration tolerance, and impaired object 
relationships."  Thereafter, discharge proceedings were 
commenced, and in April 1967, he was discharged from service.  

The Board notes that VA and private treatment records 
associated with the file reflect a variety of psychiatric 
diagnoses.  

In December 1970, the veteran was hospitalized for somatic 
complaints.  On discharge, in addition to other findings, 
chronic anxiety was diagnosed.  

From July to October 1987, the veteran was hospitalized for 
psychiatric treatment.  The discharge report reflected a long 
history of severe dysphoria.  The discharge diagnosis was 
that of chronic severe major depression.  

In June 1988, the veteran was hospitalized for psychiatric 
treatment.  It was indicated that he had been hospitalized at 
the facility in 1987.  The discharge diagnosis was that of 
chronic major depression in severe exacerbation with paranoid 
delusions and rule out evolving paranoid schizophrenia.  

On VA outpatient examination in early December 1988, the 
examiner noted a diagnosis of chronic depression with 
suicidal ideation.  

On VA outpatient examination report dated in late December 
1988, the examiner indicated a diagnosis of schizoid 
personality disorder.  

On VA outpatient examination report dated in January 1989, 
the examiner indicated a diagnosis of substance abuse of 
benzodiazepines.  

In February 1989, recurrent major depression and dysthymia 
were diagnosed.  There was an Axis II diagnosis of passive 
aggressive and obsessive features.  

On VA outpatient examination in early November 1994, the 
examiner indicated a diagnosis, in pertinent part, of 
probable psychophysiologic insomnia, possible obsessive-
compulsive disorder, and depression.  

On VA outpatient examination in mid-November 1994, the 
veteran reported having auditory hallucinations, and the 
examiner indicated a diagnosis of questionable primary 
insomnia with a notation to rule out schizophrenia and 
schizoaffective disorder.  

On VA outpatient examination in March 1995, the examiner 
indicated the following diagnoses: oxazepam dependence, 
history of polysubstance abuse, and depression.  

In a May 1995 VA outpatient treatment record, the examiner 
indicated a diagnosis of insomnia and mild depression.  

That month, the veteran was hospitalized at a private 
facility for psychiatric treatment.  The discharge diagnosis 
was that of major depression and PTSD.  The veteran's 
situation, it was opined, was likely related to Axis II 
symptomatology, which was a driving and unrelenting pursuit 
of sedating and tranquilizing medication.  

On July 1998 VA PTSD examination, the veteran reported his 
alleged stressors of working in a warehouse and witnessing 
the unloading and storage of a large number of coffins on a 
daily basis, as well as the handling of toxic chemicals that 
he knew were going to be shipped overseas.  

In addition, the veteran reported the two incidents of sexual 
abuse.  Based on an evaluation of the veteran, the examining 
physicians rendered the following diagnoses: PTSD, chronic, 
moderate and history of severe depression and anxiety.  It 
was stated that the witnessing of incoming coffins and 
chemical materials to be sent overseas fell under the 
category of horrors related to war and would therefore serve 
as a legitimate stressor for PTSD.  

In a September 1998 addendum to the foregoing report, the 
examiner indicated that it was felt that the veteran was 
suffering from PTSD as well as long standing depression.  The 
examiner stated, however, that the veteran's stressors, upon 
which the diagnosis of PTSD was based, were unverified.  

In a June 2005 report, a VA psychiatrist who had reviewed the 
record in connection to the request by the Board opined that 
the veteran suffered from recurrent major depression and that 
the psychiatric disability was at least as likely as not 
first manifested in service.  

The psychiatrist based the opinion on the fact that, in 
service, the veteran was diagnosed with an emotionally 
unstable personality and that personality disorders were 
behavioral problems of long duration.  The post-service 
medical records, however, were not consistent with a 
personality disorder, as described in the service medical 
records.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The regulations pertaining to service connection for PTSD 
were amended during the course of this appeal.  Prior to 
March 1997, 38 C.F.R. § 3.304(f) provided that service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  

The veteran's claim for PTSD is based in part upon his 
allegation of sexual assault in service.  The Board has 
considered the provisions of Patton v. West, 12 Vet. App. 272 
(1999).  There, the Court held that special consideration 
must be given to claims for PTSD based on sexual assault.  In 
particular, the Court held that the provisions in M21-1, Part 
III, 5.14(c), which address PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations and must be considered.  See also YR v. West, 11 
Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

Based on the June 2005 VA psychiatric opinion, the Board 
finds the evidentiary record to be in relative equipoise in 
showing that the veteran's recurrent major depression at 
least as likely as not was first manifested during his period 
of service.  Because there now is a nexus between the 
innocently acquired psychiatric disorder demonstrated after 
discharge from service and the manifestations exhibited by 
the veteran during active duty, the elements for the grant of 
service connection are met.  38 C.F.R. § 3.303.  

It is pertinent to note that no basis is presented in the 
record for relating the onset of an acquired psychiatric 
disorder to a time prior to the veteran's enlistment in 
service in September 1966 or until after he completed initial 
training in service.  The evidence of record in this regard 
shows that the veteran initially began having problems after 
completing about six months of service in March 1967.  

While the veteran was reported to have a personality disorder 
based on an evaluation at that time in service, the recently 
obtained VA medical opinion serves to present a basis for 
concluding that the manifestations in service were reflective 
of acquired psychopathology.  This was based on the VA 
medical reviewer's consideration of the extensive clinical 
record presented in connection with the veteran's claim.  

The Board is aware that the veteran asserts that he is 
suffering from PTSD.  However, the recently obtained medical 
opinion does not provide a basis for a diagnosis of PTSD.  In 
addition, the Board finds that the claimed stressor events in 
service are not independently verifiable from the evidence of 
record.  

In this case, moreover, there is no indication in the record 
that the alleged sexual assaults in service were ever 
reported or that the events were otherwise reduced to 
writing.  Consequently, there are no formal records, such as 
police reports or court martial records, of the incident 
which could be obtained.  Nor has the veteran indicated the 
existence of any corroborating evidence.  

The Board further notes that because the veteran has already 
been given an opportunity to submit alternative sources of 
information, and has failed to do so, additional development 
is not warranted.  

In the absence of any specific information, it is clear that 
any attempt on the part of VA to attempt to verify the 
alleged personal assaults would be an exercise in futility.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for recurrent major depression is 
granted.  

Service connection for PTSD, however, cannot be granted for 
the reasons proffered above.  




ORDER

Service connection for recurrent major depression is granted.  

Service connection for PTSD is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



``Department of Veterans Affairs


